                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-182(3)
                                          JUDGE ALGENON L. MARBLEY
MERCEDES GREEN

                         REPORT AND RECOMMENDATION

      Defendant Mercedes Green previously pleaded not guilty to an
Indictment charging her with conspiracy to defraud the United States
in violation of 18 U.S.C. § 371. Indictment, ECF No. 3. The United
States and defendant thereafter entered into a plea agreement pursuant
to which defendant agreed to enter a plea of guilty to that charge.
On March 13, 2019, defendant, accompanied by her counsel, appeared for
a change of plea proceeding.
      Defendant was directed to report to Pretrial Services immediately
following the change of plea proceeding and to undergo drug screening.
The results of that screening indicated that defendant may have been,
during the change of plea proceeding, under the influence of illicit
drugs. The Court cannot be confident that defendant’s tendered guilty
plea was knowingly and voluntarily made with understanding of the
nature and meaning of the charge and of the consequences of the plea.
      Under these circumstances, it is RECOMMENDED that defendant’s
guilty plea to Count 1 of the Indictment NOT BE ACCEPTED AT THIS TIME.1


      If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part


      1 Bail revocation proceedings are currently pending against defendant
and defendant has been ordered temporarily detained in the custody of the
Marshall. It is anticipated that another change of plea hearing might be
                                      1
thereof in question, as well as the basis for objection thereto.     28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).     Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
      The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




March 13, 2019                                s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




scheduled, if otherwise appropriate, at a later date.
